Citation Nr: 1332703	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-35 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from September 1998 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran was originally seen by his primary care physician, Dr. Navickas, before he was referred to Dr. Strienbinger.  See June 2012 VA examination (VAX).  However, there is only one record from Dr. Navickas -the Veteran's x-ray report from January 2011.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

At the June 2012 VAX, the examiner initially noted in the medical history section that the Veteran self treated his neck pain and symptoms after service up until 2010 when he sought professional medical treatment.  However, the examiner later concluded that the Veteran's neck disability was less likely than not incurred in or caused by in-service injury because "[a] time lapse of 4 years from a single incident without further medical treatment until 2010 would not link this complaint to military service."  The Veteran is competent as a lay person to provide testimony regarding symptoms and self treatment.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is also competent as a person with some medical training as the Veteran reports he was medic.  See VA Form 9, December 2012.  Consequently, another examination is warranted. 

The June 2012 examiner also noted that "only on[e] incident of neck pain was noted, which was not associated with an injury or trauma."  However, the Veteran's service treatment records indicate that the Veteran was treated for a head collision while playing basketball in December 1999.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Dr. Navickas, as well as any other records, not already of record, that are relevant to his claim.

If, after making reasonable efforts to obtain non-VA records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After completing the above, schedule the Veteran for an examination to determine the nature, extent, onset and etiology of his neck disability.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should provide the Veteran with an opportunity to describe the symptoms he experienced since his discharge from service and his self treatment of such symptoms.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's neck disability began in or is related to any incident of military service.

The examiner's attention is directed to the service treatment records including the December 1999 service treatment record which indicates that the Veteran suffered a head injury while playing basketball and the January 2006 medical record reflecting treatment for the neck.  

A complete rationale must be provided for all opinions.

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


